Title: Thomas Boylston Adams to William Cranch, 24 September 1799
From: Adams, Thomas Boylston
To: Cranch, William


          
            Dear William,
            Germantown 24 September 1799.
          
          Your favor of the 19th: instt: is before me, with the enclosure for Judge Cushing, which I shall forward with my next letters to Quincy, with request to have it sent on. The terms & expressions of your application, strike me as perfectly apt & proper. Judge Cushing, was taken ill on his journey to Philadelphia, and returned home, but the Court met & dispatched business as usual. I waited on the Chief Justice, and mentioned to him what I had heard, of the intended resignation of Mr: Bayard, of the Clerkship of the Supreme Court, on the removal of Government to the federal City, & at the same

time named you as a competent, well qualified & convenient, Successor to the Office, requesting his influence to promote your appointment. He received the application with flattering deference and promised to lay it before his colleagues, so that if priority of intercession should have an influence on pretentions of equal degree, your’s should claim its rank, which I presume is unquestionably the first. I thought further interference on my part superfluous; nevertheless if occasion should offer, I will follow up the affair yet further, for I am desirous you should obtain this appointment, though its advantages & emoluments may be remote. There is no doubt in my mind that Bayard will resign after the next term, in February.
          I am still an exile from Philadelphia & expect to be so at least another month— Within a few days past the fever has increased the number of its victims & the extent of its ravages. The mortality however is not comparable to that of the last season.
          We are full of electioneering for Governor in this State; the trial will take place on the 9th: of next month, & I think the Chief Justice will carry the day.
          I owe my namesake Tom: Johnson a letter, & intend payment ere long— Present me kindly to the family & tell them that my brother & Sister at Berlin were well on the 13th: July.
          With best regards to Mrs: Cranch & the little ones I am, &ca
          
            T. B. Adams.
          
        